UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT
                   ________________________________

                             No. 00-60597
                   ________________________________


                   MARSHALL DURBIN COMPANIES, INC.,

                                                      Plaintiff-Appellee,

                                     V.

         UNITED FOOD AND COMMERCIAL WORKERS UNION, LOCAL 1991,

                                                      Defendant-Appellant.

             _____________________________________________

              Appeal from the United States District Court
                For the Southern District of Mississippi
                             2-98-CV-241-PG
             _____________________________________________
                              May 15, 2001

Before DAVIS, WIENER and STEWART, Circuit Judges.

PER CURIAM:*

     This case arises out a dispute between Theatrice Taylor and

her employer, Marshall Durbin Companies, Inc. (the “Company”). The

Company fired     Taylor   because   it   concluded   that   she    had     been

insubordinate.     Taylor filed a grievance with Local 1991 of the

United Food and Commercial Workers Union (the “Union”).                     The

Company and the Union eventually submitted their dispute to an

arbitrator pursuant to the terms of their collective bargaining

agreement.       The   arbitrator    decided   that    Taylor      should    be


     *
      Pursuant to 5th Cir. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th Cir. R. 47.5.4.
reinstated, “without back pay.”

      The Company did not reinstate Taylor, but instead chose to

challenge the arbitrator’s decision in court pursuant to the terms

of the Federal Arbitration Act, 9 U.S.C. § 1, et seq.                       The Union

counter-claimed for enforcement of the award, including back pay

for Taylor from the date of the arbitrator’s decision to the date

of her eventual reinstatement, and for an award of its attorney’s

fees. After careful deliberation, the district court confirmed the

arbitrator’s      decision.       The    Company       then     reinstated      Taylor.

However, the district court refused to award Taylor back pay from

the   date   of   the    arbitrator’s       decision       to    the     date   of   her

reinstatement or to award the Union its attorney’s fees.                     The Union

now appeals from that part of the district court’s judgment denying

Taylor back pay and denying the Union its attorney’s fees.

                                          I.

      Our    review     of   a   district        court’s      confirmation      of   an

arbitrator’s decision is de novo.              Executone Info. Sys. v. Davis,

26 F.3d 1314, 1320 (5th Cir. 1994).              Though the arbitrator decided

that Taylor should be reinstated without back pay, he did not

address the possibility of a delay in that reinstatement due to a

challenge    by   the    Company    to    his     decision.        The     collective

bargaining agreement also does not address the issue of a delay in

the reinstatement of an employee due to the Company challenging the

decision of an arbitrator.             The arbitrator’s decision is simply

ambiguous    on   the    back    pay     issue    in    this     case.      Where    an

                                         -2-
arbitrator’s decision is ambiguous, remand to the arbitrator to

resolve the ambiguity is the best course of action.           Glass Molders

International Union, Local 182B v. Excelsior Foundry Co., 56 F.3d
844, 849 (7th Cir. 1995); United Steelworkers of America, Local

8249 v. Adbill Mgmt. Corp., 754 F.2d 138, 141-42 (3rd Cir. 1985).

                                       II.

      We review a district court’s award of attorney’s fees to a

party seeking confirmation of an arbitrator’s decision only for an

abuse of discretion. Bruce Hardwood Floors v. UBC, Local 2713, 103
F.3d 449, 453 (5th Cir. 1997). The district court’s careful review

of the arbitrator’s decision shows that the Company’s challenge to

the   decision   was   not   without    justification.    Therefore,    the

district court did not abuse its discretion in refusing to award

the Union its attorney’s fees.          Id.

                                   III.

      The district court’s judgment that Taylor is not due back pay

from the date of the arbitrator’s decision to the date of her

reinstatement is VACATED and REMANDED to the district court with

instructions to remand this case to the arbitrator to resolve the

back pay    issue.     The   district    court’s   judgment   is   otherwise

AFFIRMED.

VACATED AND REMANDED WITH INSTRUCTIONS IN PART, AFFIRMED IN PART.




                                       -3-